DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 03/29/21. Claims 1-2, 4-6, 10-12 and 14 have been amended while no new claims have been added or claims cancelled. Accordingly, claims 1-6 and 10-23 remain pending and under examination on the merits. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Guodong Liu on 04/29/21.

The application has been amended as follows: 
Claim 2 is amended as below:
2. (Currently Amended) A composition comprising geranylgeraniol, geranyl-a-terpinene, ishwarane, 15-hydroxy-q-muurolene, and cembrene, wherein the 

Claim 4 is canceled. 
Claim 14 is amended as below:
14. (Currently Amended) The composition of claim 2, wherein the concentration of ishwarane is 9% of the total volume of the composition, the concentration of 15-hydroxy-q-muurolene is 5% of the total volume of the composition, the concentration of geranyl-q-terpinene is 16% of the total volume of the composition, the concentration of cembrene is 3% of the total volume of the composition, and the concentration of geranylgeraniol is 23% of the total volume of the composition.
In claim 22, line 2, “1” is deleted and -24- is inserted in its place. (i.e.  the claim reads  “…at about 24 hours after…”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable over the prior art because none of the references teach or fairly suggest a composition that comprises ishwarane and geranyl-α-terpinene at the ratios or concentration range of claim 1 or the combination of compounds in their given 

Claims 1-3, 5-6 and 10-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616